Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 2 in Figures 9-11 in the reply filed on 6/28/2022 is acknowledged.



DETAILED ACTION
	This is the first action on the merits for application 16/918184.  Claims 1, 3-20 are currently pending in this application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-6 depend on canceled claim 2. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 8, 10-14, 17, 18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DOLZA (4,380,444).

Regarding Claim 1, DOLAZ teaches A uniform clamp actuated shift infinitely variable transmission (UCAS IVT) system, the UCAS IVT system comprising: a drive clutch (12) including, a drive post (26) operationally coupled to a motor, a movable drive sheave member (20) slidably mounted on the drive post, a fixed drive sheave member (18) mounted in an axially fixed configuration on the drive post, and a drive torque sensitive assembly (22) in operational communication with the movable drive sheave member (20), the drive torque sensitive assembly configured to move the movable drive sheave member in relation to the fixed drive sheave member based at least on torque applied to the drive torque sensitive assembly; a driven clutch (14), the drive clutch and driven clutch are configured to communicate torque and rotation between each other with an endless loop member (16), the driven clutch (14) including, a driven post (42) operationally coupled to a drivetrain, a movable driven sheave member (18) slidably mounted on the driven post (42), a fixed driven sheave member (20) mounted in an axially fixed configuration on the driven post (42), and a driven torque sensitive assembly in operational communication with the movable driven sheave member, the driven torque sensitive assembly configured to move the movable driven sheave member in relation to the fixed driven sheave member based at least on torque applied to the driven torque sensitive assembly (22); and at least one actuator (24) operationally coupled to one of the drive clutch (12) and driven clutch (14) to selectively move one of the movable drive sheave member and the movable driven sheave member independent of the respective drive torque sensitive assembly and driven torque sensitive assembly to achieve at least one of uniform clamping of the endless loop member and a ratio change across the UCAS IVT system.

Regarding Claim 5, DOLAZ teaches wherein the at least one actuator (24) is configured to push one of the movable drive sheave member and the movable driven sheave member to achieve one of uniform clamping of the endless loop member and clamp bias to produce a change in ratio across the UCAS IVT system.

Regarding Claim 8, DOLAZ teaches wherein the drive torque sensitive assembly (22) further comprises: a drive bias member (68) configured to assert a select bias force on the movable drive sheave member to initiate a clamp force on the endless loop member.

Regarding Claim 10, DOLAZ teaches wherein the driven torque sensitive assembly (22) further comprises: a driven bias member (84) configured to assert a select bias force on the movable driven sheave member to initiate a clamp force on the endless loop member (16).

Regarding Claim 11, DOLAZ teaches A clutch assembly for an infinitely variable transmission system, the clutch assembly comprising: a clutch including, a post (26); a movable sheave member (20) slidably mounted on the post; a fixed sheave member (18) mounted in an axially fixed configuration on the post (26); a sensitive assembly (22) in operational communication with the movable sheave member, the sensitive assembly configured to move the movable sheave member in relation to the fixed sheave member based on the sensitive assembly; and an actuator (24) operationally coupled the movable sheave member to selectively move the movable sheave member independent of the sensitive assembly (22).

Regarding Claim 12, DOLAZ teaches wherein the clutch is a drive clutch (12), further wherein: the post (26) is configured to be in operational communication with a motor (Col. 7 lines 7-31); and the movable sheave member and fixed sheave member configured to be in operational communication with an endless loop member (16).

Regarding Claim 13, DOLAZ teaches wherein the clutch is a driven clutch, further wherein: the post (42) is configured to be in operational communication with a drivetrain (Col. 7 lines 7-31); and the movable sheave member and fixed sheave member configured to be in operational communication with an endless loop member (16).

Regarding Claim 14, DOLAZ teaches wherein the sensitive assembly (22) is a torque sensitive assembly.

Regarding Claim 17, DOLAZ teaches wherein the actuator (24) is configured to push the movable sheave member to move the movable sheave member.

Regarding Claim 18, DOLAZ teaches A vehicle having a uniform clamp actuated shift infinitely variable transmission (UCAS IVT) system, the vehicle comprising: a motor to generate engine torque and rotation; a drivetrain; the UCAS IVT system including, an endless loop member (16); a drive clutch (12) including, a drive post (26) operationally coupled to the motor, a movable drive sheave member (20) slidably mounted on the drive post (26), a fixed drive sheave member (18) mounted in an axially fixed configuration on the drive post, and a drive torque sensitive assembly (22) in operational communication with the movable drive sheave member, the drive torque sensitive assembly configured to move the movable drive sheave member in relation to the fixed drive sheave member based at least in part on torque applied to the drive torque sensitive assembly; a driven clutch (14), the drive clutch and driven clutch configured to communicate torque and rotation between each other with the endless loop member (16), the driven clutch including, a driven post (42) operationally coupled to the drivetrain, a movable driven sheave member (18) slidably mounted on the driven post, a fixed driven sheave member (20) mounted in an axially fixed configuration on the driven post, and a driven torque sensitive assembly (22) in operational communication with the movable driven sheave member, the driven torque sensitive assembly configured to move the movable driven sheave member in relation to the fixed driven sheave member based at least in part on torque applied to the driven torque sensitive assembly; and at least one actuator (24) operationally coupled to one of the drive clutch and driven clutch to selectively move one of the movable drive sheave member and the movable driven sheave member independent of the respective drive torque sensitive assembly and driven torque sensitive assembly to achieve at least one of uniform clamping of the endless loop member and to produce a ratio change across the UCAS IVT system.

Regarding Claim 20, DOLAZ teaches wherein the at least one actuator (24) is configured to push one of the movable drive sheave member and the movable driven sheave member to selectively move the one of the movable drive sheave member and driven sheave member.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOLZA (4,380,444) in view of ASAOKA (2008/0053731).

Regarding Claims 6, 19, DOLAZ does not teach further comprising; at least one sensor to generate sensor information; at least one memory to store at least operating instructions; and a controller configured to control the actuator based on the stored operating instructions and the sensor information.
ASAOKA teaches further comprising; at least one sensor (27) to generate sensor information; at least one memory (13) to store at least operating instructions; and a controller (10) configured to control the actuator (60) based on the stored operating instructions and the sensor information.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in DOLAZ so it uses the control method in ASAOKA to efficiently and cost effectively control the transmission.


Allowable Subject Matter
Claims 3, 4, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein at least one of the drive clutch and driven clutch further comprises: an activation spider including activation rollers, the activation spider configured to move axially; and an activation cam having roller guide cutout sections, the activation rollers received within the roller guide cutout sections of the activation cam, the actuator operationally coupled to the activation cam to selectively rotate the activation cam to cause the activation spider to move an associated one of the movable drive sheave member and moveable driven sheave member independent of an associated one of the drive torque sensing assembly and driven torque assembly with the other elements in Claim 3.

Claims 7, 9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the drive torque sensitive assembly further comprises: a drive spider coupled to the drive post, rotation of the drive spider fixed to the rotation of the drive post, the drive spider including at least one drive spider arm; a drive cam roller rotatably coupled on each drive spider arm; a drive cam coupled to the movable drive sheave member, the drive cam having at least one cutout portion forming drive cam profile surfaces, each drive cam roller positioned within a cutout portion of the at least one cutout portion, each drive cam roller configured to engage associated drive cam profile surfaces to communicate torque and rotation between the drive spider and drive cam with the other elements in Claim 7.
The prior art does not teach or suggest wherein the driven torque sensitive assembly further comprises: a driven spider coupled to the driven post, rotation of the driven spider fixed to the rotation of the driven post, the driven spider including at least one driven spider arm; a driven cam roller rotatably coupled on each driven spider arm; a driven cam coupled to the movable driven sheave member, the driven cam having at least one cutout portion forming driven cam profile surfaces, each driven cam roller positioned within a cutout portion of the at least one cutout portion, each driven cam roller configured to engage associated driven cam profile surfaces to communicate torque and rotation between the driven spider and driven cam with the other elements in Claim 9.
The prior art does not teach or suggest further comprising: an activation spider including activation rollers, the activation spider configured to move axially; and an activation cam having roller guide cutout sections, the activation rollers received within the roller guide cutout sections of the activation cam, the actuator operationally coupled to the activation cam to selectively rotate the activation cam to cause the activation spider to move the movable sheave member independent of the sensing assembly with the other elements in Claim 15.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654